     Case 1:20-cv-01572-NONE-BAM Document 11 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS, an individual,                       Case No. 1:20-cv-01572-NONE-BAM
12                        Plaintiff,                      ORDER REGARDING PLAINTIFFS’
                                                          NOTICE OF VOLUNTARY DISMISSAL
13            v.
                                                          (Doc. No. 10.)
14    WA RE, INC., a California corporation;
      TROY A. MCKENNEY, an individual;
15    DEBRA A. MCKENNEY, an individual;
      and DOES 1-10, inclusive,
16
                          Defendants.
17

18

19          Plaintiff George Avalos initiated this civil action on November 6, 2020. (Doc. No. 1.)

20   Defendants Troy A. McKenney and Debra A. McKenney filed an answer on November 30, 2020.

21   (Doc. No. 8.) Defendant Wa Re, Inc. has not filed an answer.

22          On December 31, 2020, Plaintiff filed a notice requesting voluntary dismissal of this

23   action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. No. 10.) “[U]nder Rule

24   41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action prior to service by the

25   defendant of an answer or a motion for summary judgment.” Commercial Space Mgmt. Co., Inc.

26   v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and citation omitted). In this

27   case, Defendant Wa Re, Inc., has not served an answer or a motion for summary judgment.

28   Therefore, Defendant Wa Re, Inc., is terminated from this action under Rule 41(a)(1)(i).
                                                         1
     Case 1:20-cv-01572-NONE-BAM Document 11 Filed 01/06/21 Page 2 of 2


 1   However, Defendants Troy A. McKenney and Debra A. McKenny have filed and served an

 2   answer. (Doc. No. 8.) Before Plaintiff can dismiss this action in its entirety, Defendants who

 3   have filed an answer must consent in writing to the dismissal, either by joint stipulation or filing a

 4   consent to dismissal.

 5          Accordingly, IT IS HEREBY ORDERED as follows:

 6          (1) Within seven (7) days from the date of this order, Defendants Troy A. McKenney and

 7               Debra A. McKenney may respond in writing to Plaintiffs’ notice of voluntary

 8               dismissal and indicate whether they consent to the dismissal of this action or whether

 9               they have any reason to oppose the dismissal. Alternatively, the parties appearing in

10               this action may file a stipulation of dismissal pursuant to Rule 41(a)(1)(A)(ii); and

11          (2) Based on Plaintiff’s voluntary dismissal, Defendant Wa Re, Inc., is terminated from

12               this action by operation of law without further order from the Court.

13
     IT IS SO ORDERED.
14

15      Dated:     January 5, 2021                             /s/ Barbara    A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
